Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henley (PG Pub 2018/0259570 A1).
Regarding claim 1, Henley teaches a method for electrostatically controlling charges in an electrostatic field effect optoelectronic device (LED, figs. 1, 15-20), comprising: modulating charges in at least one layer of the electrostatic field effect optoelectronic device by providing either a positive bias or (1503, fig. 15, for example, paragraph [0133]) a negative bias to a capacitively coupled plate (1502, fig. 15, for example, capacitors in fig. 15B) of the electrostatic field effect optoelectronic device thereby adjusting the charge utilization efficiency (Applicant definition of “[i]ncreased efficiency, as defined by light output at a given current input” is noted in paragraph [0040] of the PG Pub; field plate in Henley is to cause light emission in the LED, paragraph [0002], for example, which satisfies Applicant’s definition; changing external quantum efficiency according to different bias voltages, paragraph [0009] of Henley) of the device.  
Regarding claim 2, Henley teaches the method of claim 1, wherein adjusting the charge utilization efficiency of the device comprises increasing the efficiency of the device (Applicant definition of “[i]ncreased efficiency, as defined by light output at a given current input” is noted in paragraph [0040] of the PG Pub; field plate in Henley is to cause light emission in the LED, paragraph [0002], for example, which satisfies Applicant’s definition; changing external quantum efficiency according to different bias voltages, paragraph [0009] of Henley).  
Regarding claim 3, Henley teaches the method of claim 1, wherein adjusting the charge utilization efficiency of the device comprises decreasing the efficiency of the device (changing external quantum efficiency according to different bias voltages, paragraph [0009]).  
Regarding claim 4, Henley teaches the method of claim 1, wherein the electrostatic field effect optoelectronic device further comprises an MQW region (101, fig. 1 and equivalent region not shown in fig. 15-20) between a first doped layer (p, fig. 1) and a second doped layer (n).  
Regarding claim 5, Henley teaches the method of claim 4, wherein adjusting the charge utilization efficiency of the device comprises increasing the efficiency of the device (Applicant definition of “[i]ncreased efficiency, as defined by light output at a given current input” is noted in paragraph [0040] of the PG Pub; field plate in Henley is to cause light emission in the LED, paragraph [0002], for example, which satisfies Applicant’s definition; changing external quantum efficiency according to different bias voltages, paragraph [0009] of Henley).  
Regarding claim 6, Henley teaches the method of claim 4, wherein adjusting the charge utilization efficiency of the device comprises decreasing the efficiency of the device (Applicant definition of “[i]ncreased efficiency, as defined by light output at a given current input” is noted in paragraph [0040] of the PG Pub; field plate in Henley is to cause light emission in the LED, paragraph [0002], for example, which satisfies Applicant’s definition; changing external quantum efficiency according to different bias voltages, paragraph [0009] of Henley).  
Regarding claim 7, Henley teaches an electrostatic field effect optoelectronic device, comprising: a first doped layer (in contact with 1508, fig. 15A and 15B, paragraph [0132], also see “p” in fig. 1, figs. 16-20 and rejection of claim 1); a second doped layer (“n” fig. 1; layer in contact with 1506, paragraph [0132]); an insulating layer adjacent (1504, fig. 15A) the second doped layer; and a capacitively coupled plate (1502, fig. 15A) adjacent the insulating layer, wherein the first doped layer is n-type doped and the second doped layer is p-type doped or the first doped layer is p- type doped and the second doped layer is n-type doped.  
Regarding claim 8, Henley teaches the device of claim 7, further comprising a p-type contact (1508, fig. 15A, paragraph [0132]) adjacent the p-type doped layer.  
Regarding claim 9, Henley teaches the device of claim 7, further comprising a n-type contact (1506, fig. 15A, paragraph [0132]) adjacent the n-type doped layer.  
Regarding claim 10, Henley teaches the device of claim 7, further comprising a p-type contact adjacent the p-type doped layer and a n-type contact adjacent the n-type doped layer (1508 and 1506, fig. 15A, paragraph [0132]).  
Regarding claim 11, Henley teaches the device of claim 7, further comprising an MQW region (101, fig. 1 and equivalent region not shown in fig. 15-20) between the first doped layer and the second doped layer.  
Regarding claim 12, Henley teaches the device of claim 11, further comprising a p-type contact (1508, fig. 15A, paragraph [0132]) adjacent the p-type doped layer.  
Regarding claim 13, Henley teaches the device of claim 11, further comprising a n-type contact (1506, fig. 15A, paragraph [0132]) adjacent the n-type doped layer.  
Regarding claim 14, Henley teaches the device of claim 11, further comprising a p-type contact adjacent the p-type doped layer and a n-type contact adjacent the n-type doped layer (1508 and 1506, fig. 15A, paragraph [0132]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882. The examiner can normally be reached M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899